SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

988
CA 16-00362
PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ.


STEPHEN P. FRANCIS, DOING BUSINESS AS EXTREME
REALITY BUILDERS, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

CHRISTOPHER SZCZEPANSKI,
ET AL., DEFENDANTS,
AND NBT BANK, DEFENDANT-APPELLANT.


HINMAN, HOWARD & KATTELL, LLP, BINGHAMTON (DANIEL R. NORTON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRYE & CARBONE LLC, UTICA (RICHARD A. FRYE OF COUNSEL), FOR PLAINTIFF-
RESPONDENT.

TOD M. LASCURETTES, UTICA, FOR DEFENDANT CHRISTOPHER SZCZEPANSKI.


     Appeal from an order of the Supreme Court, Oneida County (Samuel
D. Hester, J.), entered June 3, 2015. The order, among other things,
denied in part the motion of defendant NBT Bank to dismiss the
complaint against it.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on August 8, 2016, and filed in the Oneida
County Clerk’s Office on September 20, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court